                                                                                                                                                          ,,,
                                                                                                                                                          ,1 I
AO 245B (Rev. 02/08/2019) JudJQll_ent in a Criminal Petty Case (Modified)                                                                   Page 1 of 1   (' {



                                            UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                JUDGMENT IN A CRIMINAL CASE
                                               V.                                   (For Offenses Committed On or After November 1, 1987)



                            Gamaliel Valencia-Bruno                                 Case Number: 2:19-mj-11996

                                                                                    Jo Anne T_y!_ell
                                                                                    Defendant's Attorne


REGISTRATION NO. 93405298                                                                                 FILED
THE DEFENDANT:                                                         \             DEC 3 0 2019
 IZI pleaded guilty to count(s) 1 of Complaint
                                 -----------------if-------------+---
 •   was found guilty to count(s)                                           CLE~_!(:. ':S                       ~::~~Ric·!,
                                                                                                              c, · -
     after a plea of not guilty.                                        . SY _ - ~ • ·.~· ___:_:..:..: .. ,.. :~l!Y.
     Accordingly, the defendant is adjudged guilty of such count(s), whtclfinvolve the following offense(s):

Title & Section                          Nature of Offense                                                           Count Number(s)
8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                                 1

 D The defendant has been found not guilty on count(s)
                                              -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                  •         TIME SERVED
                                                                              'f,     IS:                               days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportati_on or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Monda.Yi_ December 30, 2019
             . \                      ..,.,-····                            Date of Imposition of Sentence
                 \\
             !\\··· 1\ ~.         ' r \ /~ , \._
Received
              DUSM
                    \
                        ~~-       !     Y,
                                          \1        \.




Clerk's Office Copy                                                                                                            2:19-mj-11996
